IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,968


EX PARTE ALAN LESLIE BALDERAMOS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-372-009247-1090421-A IN THE 372ND DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated assault
and originally received deferred adjudication community supervision.  His guilt was later
adjudicated, and he was sentenced to ten years' imprisonment.  Applicant attempted to appeal from
the adjudication pro se, but the appeal was dismissed for want of jurisdiction.  Balderamos v. State, 
No. 02-10-088-CR (Tex. App. - Fort Worth, April 29, 2010).  The Court of Appeals dismissed the
appeal because notice of appeal was untimely filed, but also noted in a footnote that Applicant had
signed a waiver of appeal.
	Applicant contends, inter alia, that he was denied his right to appeal because his timely-mailed notice of appeal was not received until the appellate deadline had passed, and because the
written waiver of appeal contained in the trial court's record is incorrect.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	The trial court has entered supplemental findings of fact and conclusions of law, finding that
the written waiver of appeal was erroneously included in the trial court's records.  The trial court
finds that the trial court's certification of Applicant's right to appeal, indicating that he had a limited
right to appeal after adjudication, was correct.  The trial court also finds, however, that Applicant
has not provided any proof that he timely mailed his notice of appeal, and recommends that relief
be denied.
	The State, in a supplemental response, notes that the Certificate of Service included with
Applicant's pro se notice of appeal stated that copies of the notice of appeal were mailed to the
Tarrant County District Clerk and the Tarrant County District Attorney on December 7, 2009.  The
State also notes that the Tarrant County District Attorney's Office received Applicants' notice of
appeal on December 10, 2009, postmarked on December 9, 2009.  The State correctly points out that
these facts support the conclusion that Applicant timely mailed notice of appeal on December 9,
2009.  The fact that the Tarrant County District Clerk did not receive the notice of appeal until
March 2, 2010, does not appear to be Applicant's fault.
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal
of the judgment of conviction in Cause No. C-372-009247-1090421-A from the 372nd District Court
of Tarrant County.  Applicant is ordered returned to that time at which he may give a written notice
of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  Within ten days
of the issuance of this opinion, the trial court shall determine whether Applicant is indigent.  If
Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately
appoint an attorney to represent Applicant on direct appeal.  All time limits shall be calculated as if
the sentence had been imposed on the date on which the mandate of this Court issues.  We hold that,
should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice
of appeal in the trial court within 30 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: February 6, 2013
Do not publish